I concur in the conclusion reached in the opinion prepared by Mr. Justice THOMAS that the bill of complaint contains equity and that the Chancellor committed error in dismissing the same.
It is my opinion that "eliminating from the pleadings the conclusions and statements given on information and belief" there are sufficient allegations in the bill of complaint to support the injunction insofar as the same applied to the twenty-five boxes of fruit already gathered and in the warehouse, because those allegations are sufficient to show that without the intervention of injunction such fruit would be *Page 620 
destroyed and the complainant would have no recourse for damages resulting by reason of such destruction.
From the above stated conclusion it necessarily follows that the order, insofar as it vacated the injunction against the destruction of this particular fruit, was erroneous and to that extent should be reversed.
I also think it should be made clear that the Chancellor has leave to consider and act upon application of complainant to amend the bill of complaint, should it be advised to do so.
BROWN, J., concurs.